Citation Nr: 0017870	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel








INTRODUCTION

The veteran had active air service from June 1951 to June 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Albuquerque Regional Office (RO) 
which denied service connection for a skin condition.  

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Member of the Board 
at the RO.  After he was notified of the time and date of the 
hearing by mail, he withdrew his hearing request.  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  Actinic keratoses and basal cell carcinoma were not 
clinically evident in service or for many years thereafter.  

2.  The record contains no competent medical evidence of a 
link between any current skin condition (including actinic 
keratoses and basal cell carcinoma) and the veteran's period 
of service, any incident therein, including exposure to Agent 
Orange, or any claimed continuous symptomatology.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
condition, including actinic keratoses and basal cell 
carcinoma, is not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that, in January 
1955, a wart was removed from his right finger.  In August 
1957, he sought treatment for a groin rash, and in August 
1959, he was treated for crural intertrigo.  On May 1960 
initial flying medical examination, he reported that a boil 
had been excised by a physician in 1950.  The examiner 
indicated that there were no complications or sequelae from 
the procedure, and the veteran's skin was normal on clinical 
evaluation.  

In October 1963, he was treated for a boil on the posterior 
aspect of his neck with surrounding cellulitis.  In April 
1965, the condition recurred.  The remaining service medical 
records are negative for pertinent complaints or abnormality.  
At his February 1974 military retirement medical examination, 
the veteran's skin was normal on clinical evaluation and he 
denied skin diseases, including tumors, growths, or cysts.

In August 1974, he filed an application for VA disability 
benefits but mentioned no complaint of a skin condition.  In 
connection with his claim, he was afforded a VA medical 
examination in October 1974.  On examination, the veteran's 
skin revealed no significant abnormality.  A VA medical 
examination in September 1976 was likewise negative for 
complaint or abnormality pertaining to the skin.

In July 1996, the veteran submitted a claim of service 
connection for a skin condition, stating that he had been 
diagnosed with "soft tissue sarcoma" on both hands, the top 
of his head, and his back.  He indicated that he felt that 
his condition was due to his exposure to Agent Orange in 
Vietnam.  He stated that he had been a flight engineer in 
service and flew missions to Vietnam between 1960 and 1974 
carrying 55 gallon drums of defoliants.  He indicated that he 
often handled these chemicals and the gloves he wore would 
become wet from the chemicals.

In support of his claim, the veteran submitted August and 
September 1991 letters from the Michigan Department of Health 
showing that he had been contacted for possible participation 
in a study of Vietnam veterans who reported exposure to Agent 
Orange.

Also submitted were private treatment records from April 1975 
to June 1996, showing that in October 1982, he sought 
treatment for swelling in his hands and fingers and a rash on 
his arms and legs which developed after he pulled some 
rhubarb plants.  The diagnosis was allergic reaction.  In 
October 1983, multiple keratoses on the dorsum of the right 
hand and multiple warts on the thighs were noted; the 
diagnosis was rule out basal cell carcinoma.  Liquid nitrogen 
was used to remove the warts, and a biopsy ruled out 
carcinoma; the diagnosis was actinic keratoses.  

In January 1985, a biopsy of a skin specimen removed from the 
veteran's nose showed basal cell carcinoma.  Between July 
1985 and May 1988, liquid nitrogen was used to remove actinic 
keratoses from the veteran's hands, arms, and scalp.  In May 
1988, a biopsy of a skin specimen removed from his left 
subscapular region again showed malignant melanoma, 
superficial spreading type.  On follow-up, no residual 
melanoma was seen.  In May 1990, a complete cutaneous 
examination was negative for skin cancer.  It was noted that 
the veteran was now two years post-operative for melanoma.

In May 1991, a lipoma (a benign tumor usually composed of 
mature fat cells) on the veteran's right lateral chest wall 
was noted; no new or recurrent basal cell carcinoma was 
found.  In October 1991, liquid nitrogen was used to freeze 
actinic keratoses on the veteran's scalp; no new or recurrent 
basal cell carcinoma was found.  In August 1992, actinic 
keratoses on the dorsum of the hands and scalp was noted.  In 
May 1993, actinic keratoses was again observed on the dorsum 
of the hands and was removed.  In June and July 1993, the 
veteran was treated for a viral rash on the chest, back, and 
extremities.  In November 1993, liquid nitrogen was used to 
freeze keratoses noted on the veteran's arm and head.  

In November 1994, the veteran sought treatment for a recent 
inflammation of a nodule on the left crown.  In December 
1994, a shave biopsy of the left scalp showed squamous cell 
carcinoma.  In May 1995, examination of his various skin 
cancer sites showed no recurrence, although there were a 
large number of actinic keratoses which had grown on his 
face, scalp, hands, dorsal forearms, and ears.  In October 
1995, biopsies of skin specimens removed from the veteran's 
left temple and nose showed basal cell carcinoma.  Several 
actinic keratoses were removed from the veteran's face and 
scalp using liquid nitrogen.

The veteran also submitted copies of various articles from 
publications of The American Legion and Disabled American 
Veterans which described some of the disorders which have 
been associated with exposure to Agent Orange, including 
chloracne.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

If a veteran was exposed (or presumably exposed) to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas. 38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the veteran contends that his current skin 
condition (diagnosed as actinic keratoses and basal cell 
carcinoma) developed as a result of his exposure to Agent 
Orange during military service.  

The Board notes that the veteran's citation accompanying his 
award of the Distinguished Flying Cross indicates that he was 
recognized for extraordinary achievement while participating 
in aerial flight as a C-130B Flight Engineer at Hue Airfield, 
Republic of Vietnam.  Specifically, in April 1972, despite a 
heavy mortar attack on the airfield, and without regard to 
his own safety, he successfully repaired an engine 
malfunction allowing him and the flight crew to complete a 
hazardous mission through dense hostile ground fire to 
deliver critically needed rocket motors.  

In view of the foregoing, the Board finds that the veteran's 
service in the Republic of Vietnam during the Vietnam era is 
well established.  As set forth above, however, both service 
in the Republic of Vietnam during the designated time period 
and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt, 
supra.  

In this case, the Board has carefully reviewed the 
comprehensive evidence of record, but finds no competent 
medical evidence of a diagnosis of any of the conditions 
listed in 38 C.F.R. § 3.309(e), including soft tissue 
sarcoma.  The veteran's current skin conditions have been 
diagnosed as actinic keratosis and basal cell carcinoma, 
which are not among the disabilities listed at 38 C.F.R. 
§ 3.309(e).  Thus, presumptive service connection for these 
disorders due to Agent Orange exposure is not warranted.  
McCartt, supra.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board 
has reviewed the evidence of record to determine if service 
connection for the veteran's current skin condition on a 
direct basis is warranted.  

The Board notes that the veteran's service medical records 
are negative for any complaint or finding of actinic 
keratoses or basal cell carcinoma.  Likewise, the post-
service medical record is negative for notation of the 
conditions for many years after service separation.  Actinic 
keratoses was first noted in October 1983, more than nine 
years after service separation, and skin cancer was first 
evident in January 1985, more than 10 years after his service 
separation.

Moreover, the record contains no competent medical evidence 
of a nexus between any current skin condition and the 
veteran's service, any incident therein (including exposure 
to Agent Orange), or any continuous symptomatology.  In the 
absence of such evidence, the veteran's claim of service 
connection for a skin condition (including actinic keratoses 
and basal cell carcinoma) is not well grounded.

In reaching this decision, the Board has considered that the 
veteran has offered his own opinion as to the etiology of his 
current skin condition.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, his own opinions as to etiology or causation are 
not competent.  Espiritu, 2 Vet. App. at 494.  Likewise, the 
Board has considered the arguments of the veteran's 
representative to the effect that his current skin condition 
may have resulted from solar damage sustained during more 
than 17,000 hours of flight time during service.  However, 
the veteran's representative has not been shown to have a 
recognized degree of medical knowledge necessary to provide a 
medical opinion and the record does not otherwise contain 
competent medical evidence of a nexus between any current 
skin condition and any claimed in-service solar damage.  

The Board notes that in June 2000 written argument, the 
veteran's representative cited a May 1997 Board decision in 
another veteran's case for the proposition that service 
connection for a skin condition was warranted on a direct 
basis.  Under applicable criteria, decisions of the Board are 
nonprecedential in nature and each case is decided on the 
basis of the individual facts particular to each case in 
light of the applicable law and regulations.  38 C.F.R. § 
20.1303 (1999).  

Nonetheless, the Board has carefully reviewed the May 1997 
decision cited by the veteran's representative, but notes 
that the evidence presented in that case is much different 
from the facts of the case at hand.  In that Board decision, 
service connection for multiple lipomas was granted on the 
basis of numerous and uncontradicted medical opinions from 
both private and VA physicians to the effect that the 
claimant's lipomas developed as a result of exposure to Agent 
Orange.  In this case, however, no such medical opinion has 
been presented.  

Therefore, as there is no evidence showing that this 
veteran's actinic keratoses and basal cell carcinoma were 
present in service or for many years thereafter, and no 
competent medical evidence of a link between the current 
disorders and the veteran's active service, any incident 
therein, or any continuous symptomatology, the Board must 
conclude that the claims of service connection for a skin 
condition (including actinic keratoses and basal cell 
carcinoma) is not well grounded.

Since a well-grounded claim has not been submitted, VA is not 
obligated to assist the veteran in the development of facts 
pertinent to the claim.  38 U.S.C.A. 5107(a).  Nonetheless, 
VA has an obligation to notify a veteran under section 
5103(a) when the circumstances of the case put the Department 
on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the claim "plausible" 
and that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).  In the instant case, however, the 
veteran has not identified any available evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin condition is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

